DETAILED ACTION
This action is in response to the submission filed on 7/11/2019.  Claims 1-10 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: see paragraph [0048] of the printed publication, “Each of the units 11 to 14 can be provided to, for example, a control unit 10 that controls the whole mold cooling circuit designing apparatus 1. The control unit 10 is realized by, for example, a processor such as a CPU (Central Processing Unit), a working memory, a non-volatile storage device, etc. or by an integrated circuit” and Figure 12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic generation of venting system on complex surfaces of injection mold” (“Zhang”) in view of “Automatic layout design of plastic injection mould cooling system” (“C.L. Li”).
Regarding claims 1, 8, 9, and 10, Zhang teaches:
designing method for designing a circuit in a mold, the circuit in the mold passing through an inlet and an outlet (note: circuit here is interpreted as a roughly circular line, route, or movement that starts and finishes at the same place, not an electronic circuit; Zhang: Abstract, Introduction, Figure 5, “vent channels”), the method comprising: 

a control plane setting step of setting a control plane that is perpendicular to a mold surface which is a side that comes in contact with a material and that passes through the inlet and the outlet (note: this limitation is shown in Figure 3, ‘ST’ of the disclosure; Zhang: Figure 4, page 1383 left column, “(1) Specify the parting line CPL on parting surface PS, and create a reference which is determined by the normal of parting direction + e and an arbitrary point above the PS”); 

a reference plane setting step of setting a reference plane that is offset by a fixed distance from the mold surface to the inside of the mold (Zhang: page 1383, left column, “By projecting the parting line CPL onto the reference plane RP, the projected curve PCPL is obtained. By offsetting PCPL, the offset curve PCoff located on the reference plane can be obtained”; page 1383 right column, “(2) Create a reference plane RPi whose normal is the tangent vector of CPL at Pi. Calculate the intersection of the RPi and the outer boundary of parting surface. If intersection has two points, find the closer one. Store all the points of intersection in a point set {OPi}”; Fig. 4, “The process of offsetting curves on complex surfaces”; Fig. 5, “The process of creating vertical lines on complex surfaces: a calculate anchor points, b insert reference planes, create reference surfaces”); 

an intersection line extraction step of extracting an intersection line at which the control plane and the reference plane intersect (Zhang: page 1383, “(2) Create a reference plane RPi whose normal is the tangent vector of CPL at Pi. Calculate the intersection of the RPi and the outer boundary of parting surface. If intersection has two points, find the closer one. Store all the points of intersection in a point set {OPi}”); and 


Zhang does not explicitly teach that the circuit is a cooling circuit but C.L. Li does teach:
a mold cooling circuit (C.L. Li: Title, “Automatic layout design of plastic injection mould cooling system”; Abstract, “develop the cooling circuits into the layout designs”);

a circuit setting step of setting the cooling circuit inside the mold along the intersection line (C.L. Li: page 651, “Given a candidate cooling circuit, the next task is to generate the layout design by developing a tentative manufacturing plan that (i) produces the cooling circuit in the mould insert, and (ii) connects the inlet and outlet of the circuit through the mould base to the side walls of the mould base. Fig. 5(a) shows a simple circuit and the mould insert”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zhang (directed to mold venting channel design) with C.L. Li (directed to cooling circuit design) and arrived at mold cooling circuit design. One of ordinary skill in the art would have been motivated to make such a combination for “automation in the layout design of cooling systems for plastic injection moulds…whereby design alternatives are explored within a search space until a satisfactory design is obtained (C.L. Li: Conclusion and further work).

Regarding claim 2, Zhang and C.L. Li teach:
The mold cooling circuit designing method according to claim 1, wherein the control plane setting step comprises: 

a point arranging step of arranging a control point between the inlet and the outlet (Zhang: Figure 5d, see blue point between ICi and OCi); and 

(Zhang: para 1384, “(3) Find other points related to each pair points in Ppair. All the related points are orderly put in an ordered point container Porder. The irrelevant points are put in different
containers.”, “Connect the curves in Corder in sequence according to the method proposed in [20]”; Figure 5d, see blue point between ICi and OCi   as connected dots).

Regarding claim 3, Zhang and C.L. Li teach:
The mold cooling circuit designing method according to claim 2, wherein: 

the point arranging step is a step of arranging a plurality of control points (Zhang: Figure 5d, see blue points between ICi and OCi in a loop); and

the connecting step is a step of connecting the inlet, the plurality of control points arranged in the point arranging step, and the outlet in this order (Zhang: para 1384, “(3) Find other points related to each pair points in Ppair. All the related points are orderly put in an ordered point container Porder. The irrelevant points are put in different containers.”, “Connect the curves in Corder in sequence according to the method proposed in [20]”; Figure 5d, see blue point between ICi and OCi   as connected dots).

Regarding claim 6, Zhang does not teach but C.L. Li teaches:
The mold cooling circuit designing method according to claim 1, wherein the circuit setting step comprises a step of setting an inlet line that joins the inlet and a bottom surface opposing the mold surface and an outlet line that joins the outlet and the bottom surface opposing the mold surface, and setting an inlet side and an outlet side of the cooling circuit along the respective inlet and outlet lines that are set (this claim is interpreted as vertical inlet/outlet lines joining the surface and bottom; C.L. Li: page 651 right column, “The inlet/outlet of the circuit is connected to the mould base by drilling along the mounting direction of the mould insert”; Figure 6, Figure 7, Figure 13, cooling circuit drill holes are vertically positioned, which joins the inlet/outlet lines with the bottom surface opposing the mold surface).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zhang (directed to mold cooling circuit design) with C.L. Li (directed to setting inlet/outlet lines) and arrived at mold cooling circuit design with setting inlet/outlet lines. One of ordinary skill in the art would have been motivated to make such a combination for “automation in the layout design of cooling systems for plastic injection (C.L. Li: Conclusion and further work).

Regarding claim 7, Zhang does not explicitly teach but C.L. Li does teach:
A mold manufacturing method comprising a step of forming the cooling circuit designed by the mold cooling circuit designing method according to claim 1 inside the mold (C.L. Li: page 646, “new fabrication technology have been reported. Instead of the conventional hole-drilling method to produce straight-line channels, Sachs et al. [11,12] reported a method that takes the advantage of solid freeform fabrication technology to produce conformal cooling channels”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zhang (directed to mold circuit design) with C.L. Li (directed to mold cooling circuit fabrication) and arrived at mold cooling circuit design and fabrication. One of ordinary skill in the art would have been motivated to make such a combination to “build better cooling systems by using new fabrication technology” (C.L. Li: page 646).



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic generation of venting system on complex surfaces of injection mold” (“Zhang”) in view of “Automatic layout design of plastic injection mould cooling system” (“C.L. Li”), further in view of US 2013/0060529 (“Li et al”).
Regarding claim 4,  Zhang and C.L.Li do not teach but Li et al does teach:
The mold cooling circuit designing method according to claim 3, wherein the point arranging step comprises: 

a step of arranging a first control point within a first region where the inlet and the outlet are disposed diagonally; and a step of arranging a second control point within a second region where the first control point and either one of the outlet or the inlet are arranged diagonally (Li et al: Figure 6, Inlet and Outlet are disposed diagonally from one another; intersection points 610 and 612 are diagonal from the Outlet).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zhang and C.L. Li (directed to mold cooling circuit design) with Li et al (directed to inlets and outlets disposed diagonally) and arrived at mold cooling circuit design with to inlets and outlets disposed diagonally. One of ordinary skill in the art would have been motivated to make such a combination because “Proper cooling systems will save injection process time, improve product quality to avoid residual stress and product defects, such as shrinkage and warp. An efficient cooling circuit design tool can not only save design time, but also can reduce cooling time and improve part quality and productivity” (Li et al: para [0016]).

Regarding claim 5, Zhang and C.L.Li do not teach but Li et al does teach:
The mold cooling circuit designing method according to claim 3, wherein the point arranging step comprises: 

a step of arranging a first control point within a first region where the inlet and the outlet are disposed diagonally; and a step of repeating the step of arranging an i-th control point within an i-th region where an (i-1)-th control point and either one of the outlet or the inlet are disposed diagonally from when i is equal to 2 until i is equal to n, the number of control points to be arranged being n (n is an integer of 2 or larger) and i being a variable of an integer between 2 to n (note: limitation is interpreted as there are at least 2 control points diagonally from either the inlet or outlet; (Li et al: Figure 6, Inlet and Outlet are disposed diagonally from one another; intersection points 610 and 612 are diagonal from the Outlet).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Zhang and C.L. Li (directed to mold cooling circuit design) with Li et al (directed to inlets and outlets disposed diagonally) and arrived at mold cooling circuit design with to inlets and outlets disposed diagonally. One of ordinary skill in the art would have been motivated to make such a combination because “Proper cooling systems will save injection process time, improve product quality to avoid residual stress and product defects, such as shrinkage and warp. An efficient cooling circuit design tool can not only save design time, but also can reduce cooling time and improve part quality and productivity” (Li et al: para [0016]).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Cooling channel configuration in injection moulds”: an approach to determine the most suitable cooling layout configuration such as conventional cooling, conformal, or surface cooling required for a moulded part. The objective of this process is to enable the optimisation and prediction of the mould cooling cycle time.
“Automatic design of conformal cooling circuits for rapid tooling”: an automatic method for designing conformal cooling circuits, which is an essential component that directly affects the quality and timing for products fabricated by rapid tooling.
“Automatic design of conformal cooling channels in injection molding tooling”: a generic approach for building conformal cooling channels. The centrelines of these channels are generated in two steps. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148